DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2021 has been entered.
Claims 6-7 and 9-19 are pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Allen Xue on 12 March 2021.

The application has been amended as follows: 

In claim 6, please replace “determining a first among the plurality of prehydrotreating reactors to be a first spent reactor when the pressure drop thereof reaches or exceeds a predetermined value, wherein the predetermined value is 50%-80% of a design upper limit of pressure drop for the prehydrotreating reactor; fluidly connecting the inlet of the first spent reactor serially to an outlet of a so that an effluent from the outlet feeds into the inlet of the first spent reactor; feeding an effluent from the first spent reactor to one or more hydrotreating reactors; determining a second among the plurality of prehydrotreating reactors to be a second spent reactor when the pressure drop thereof reaches or exceeds a predetermined value; 2/8Appl. No.: 15/775,694 Reply to Office Action of September 23, 2020 fluidly connecting an outlet of the second spent reactor to the inlet of the first spent reactor;” with - -when a pressure drop of a first among the plurality of prehydrotreating reactors reaches or exceeds a predetermined value, wherein the predetermined value is 50%-80% of a design upper limit of pressure drop for the first among the plurality of prehydrotreating reactors,
determining the first among the plurality of prehydrotreating reactors to be a first spent reactorand fluidly connecting the inlet of the first spent reactor serially to an outlet of a remainder of the plurality of prehydrotreating reactors so that an effluent from the outlet feeds into the inlet of the first spent reactor;feeding an effluent from the first spent reactor to one or more hydrotreating reactors;
when a pressure drop of a second among the plurality of prehydrotreating reactors reaches or exceeds a predetermined value, wherein the predetermined value is 50%-80% of a design upper limit of pressure drop for the second among the plurality of prehydrotreating reactors,
determining the second among the plurality of prehydrotreating reactors to be a second spent reactor and fluidly connecting an inlet of the second spent reactor to  an outlet of a third among the plurality of prehydrotreating reactors;- - .
In claims 12-14, please replace “two of” with - -two among- - in all instances.
Allowable Subject Matter
Claims 6-7 and 9-19 are allowed.
The following is an examiner’s statement of reasons for allowance: A heavy oil hydrotreating method, comprising: 

monitoring a pressure drop in each prehydrotreating reactor among a plurality of prehydrotreating reactors, wherein a number of the plurality of prehydrotreating reactors is more than two;
connecting the plurality of prehydrotreating reactors in parallel to one another;
feeding the feedstock mixture into each of the plurality of prehydrotreating reactors connected in parallel;
when a pressure drop of a first among the plurality of prehydrotreating reactors reaches or exceeds a predetermined value, wherein the predetermined value is 50%-80% of a design upper limit of pressure drop for the first among the plurality of prehydrotreating reactors, 
determining the first among the plurality of prehydrotreating reactors to be a first spent reactor
and fluidly connecting the inlet of the first spent reactor serially to an outlet of a remainder of the plurality of prehydrotreating reactors so that an effluent from the outlet feeds into the inlet of the first spent reactor;
feeding an effluent from the first spent reactor to one or more hydrotreating reactors;
when a pressure drop of a second among the plurality of prehydrotreating reactors reaches or exceeds a predetermined value, wherein the predetermined value is 50%-80% of a design upper limit of pressure drop for the second among the plurality of prehydrotreating reactors,
determining the second among the plurality of prehydrotreating reactors to be a second spent reactor and fluidly connecting an inlet of the second spent reactor to  an outlet of a third among the plurality of prehydrotreating reactors; as claimed in claim 6, wherein shutting off the feedstock to all of the plurality of prehydrotreating reactors when at least one of the plurality of prehydrotreating reactors reach the design upper limit of the pressure drop, is not sufficiently disclosed or suggested by the prior art of record.  As discussed in the interview summary, the prior art of record takes one reactor offline at a time and regenerates one catalyst zone at a time, while the instant process shuts off the feedstock to all of the plurality of prehydrotreating reactors at the same time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 102311786 – Yanbo teaches shutting down all of the reactors at once, but only discloses serial flow.  Yanbo does not disclose switching from parallel flow to serial flow, or switching the order of the reactors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE STEIN/Primary Examiner, Art Unit 1771